Citation Nr: 1702327	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for status post right knee meniscectomy, currently evaluated as 10 percent disabling prior to November 21, 2011.

2.  Entitlement to an increased rating status post total right knee replacement, currently evaluated as 30 percent disabling since January 1, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to February 1994. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a January 2013 rating decision, the RO assigned a temporary total evaluation for the Veteran's total right knee replacement, effective from November 21, 2011, and a 30 percent evaluation, effective from January 1, 2013.  

In December 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review. 

During the course of the appeal, the Veteran reported that he is unemployed due to his service-connected disabilities.  As such, the issue of entitlement to TDIU has been raised and is on appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  



FINDING OF FACT

In a March 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to increased ratings for his right knee disability and to TDIU.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

In a March 2014 statement, the Veteran withdrew his appeal as to the issues of entitlement to increased ratings for his right knee disability and entitlement to TDIU.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.



ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


